— Order of the Supreme Court, New York County (Helen E. Freedman, J.), entered November 13, 1987, which, in this CPLR article 78 proceeding, denied petitioner-appellant’s motion for an injunction and granted the cross motion of the respondents City of New York Board of Estimate and its individual members and the Director of the New York City Bureau of Franchises to dismiss the petition wherein petitioner sought to vacate and annul respondents’ determination that petitioner had defaulted under its franchise to construct and maintain bus stop shelters in the City of New York, and that petitioner’s sureties assume petitioner’s franchise contract, unanimously affirmed, without costs.
In affirming the determination of the IAS court, it should be *396pointed out that it is the Board of Estimate’s determination under the contract between the parties of "non-compliance” and "default”, which triggered the assignment to the surety-companies, that is confirmed, and there is no determination that the contract was "terminated” or "canceled”, which leaves the petitioner-appellant to whatever remedies it may have with respect to its sureties, as to which we take no position. Concur — Kupferman, J. P., Ross, Asch, Kassal and Smith, JJ.